 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDP.A.Hayes,Inc. and-P.H.Mechanical Corp. andPipefittersLocal 537, a/w United-Association= ofJourneymen and Apprentices of the Plumbing andPipefitting and Refrigeration-Industry of A6-UnitedStates and Canada,AFL-CIO. Case 1-CA--10741'October 4, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND PENELLOOn June 8, 1976, Administrative Law Judge Stan-ley N. Ohlbaum issued the attached Decision in thisproceeding. Thereafter, Respondents filed exceptionsand a supporting brief; and General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has-delegated its,au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondents, P.H. Mechanical Corp.and P.A. Hayes, Inc., Boston, Massachusetts, theirofficers, agents, successors, and assigns, shall takethe action set forth in the said- recommended Order,except that the attached notice is substituted for thatof the Administrative Law Judge.1We agree with the Administrative Law Judge that P.H MechanicalCorp is thealter egoof P A Hayes, Inc, and is therefore bound by thecollective-bargaining agreement entered into with the Union by Hayes, Inc.,and its recogmtional, bargaining, and other obligationsAPPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agencyof the United States GovernmentAfter ahearing at which all sides hadthe opportunityto present evidence and arguments,the National La-bor Relations Board has found that we have violatedthe National Labor Relations Act, and has orderedus to post this notice and do what it says.The National Labor Relations Act gives all em-ployees these rights:To engage in self-organizationTo form, join, or help. unions,To bargain, collectively through-representa-tives of their own choosingTo act together for collective bargaining orother mutual.aid or protectionTo refrain from any or all these things.WE WILL NOT refuse to recognize and bargainin good faith with Pipefitters Local 537, a/wUnited Association of Journeymen. and Appren-tices of the Plumbing and Pipefitting and' Re-frigeration Industry of the -United States andCanada, AFL-CIO, as the duly designated ex-clusive bargaining 'representative of the-follow-ing appropriate collective-bargaining unit:All journeymen, apprentices, andmetaltradesmen employed by P.A. Hayes, Inc., orby P.H. Mechanical Corp. (including all em-ployees of P.H. Mechanical Corp. performingwork of the foregoing categories of employeesas set forth and defined by collective, agree-ment between P.A. Hayes, Inc., and Pipefit-ters Local 537, andregardless of the job titlesof said employees of P.H. Mechanical Corp.)at or from our premises on West First Street,Boston,Massachusetts,but,excluding allother employees, office clerical employees,guards and supervisors as defined in Section2(11) of the Act.WE WILL NOT refuse to, observe, adhere to, andapply the provisions, terms, and conditions ofthe subsisting collective-bargaining agreementwith said Union effective September 1, 1974,through August 31, 1977, except to the extentsaid agreement may be duly modified by validagreement with said Union.WE WILL NOT unilaterally and -without bar-gaining in good faith with said Union, withdrawfrom, annul, nullify, abrogate, or change saidcollective-bargaining agreement or any provi-sion, term, or condition thereof, or attempt so todo, in violation of the Act._WE WILL NOT, through formation or utilizationof a juridical entity, or through shifting unitwork to such other entity, or otherwise, in viola-tion of the Act, unilaterally evade or attempt toevade or escape from the obligations of said col-lective-bargaining agreement while it is in forceand effect.226 NLRB No. 39 P.A. HAYES, INC.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights as stated above.WE WILL, upon request, bargain in good faithwith said Union as such exclusive collective-bar-gaining representative, retroactively as of thedate we ceased, failed, or refused to recognize orcontinue to recognize said Union; and, if re-quested, embody in a signed agreement oragreements any understanding reached.WE WILL apply the promises, terms, and con-ditions of said collective-bargaining agreementretroactively to the time of its inception (exceptto the extent it may be duly modified by validwritten agreement with the Union).WE WILL make whole each of the pastor pres-ent members of the aforesaid bargaining, unit tothe extent of any wages or other moneys, pen-sion or frmge or other, benefits due, whetherpayable to employees or- into the Union's pen-sion or other fund, together with 6-percent inter-est.P.A. HAYES, INC.P.H. MECHANICAL CORP.DECISIONPRELIMINARY STATEMENT; ISSUESSTANLEY N. OHLBAUM, Administrative Law Judge: Thisproceeding I under the National Labor Relations Act, asamended, 29 U.S.C. § 151,et seq.(Act), was heard beforeme in Boston, Massachusetts,: on January 6-7 and Febru-ary 4, 1976, with all parties participating throughout bycounsel or other representative and afforded full opportu-nity to present evidence and contentions, and also-to filebriefs which, after extension of time upon request of coun-sel,were received by March 18, 1976. Record and briefshave been carefully, considered.The principal issues presented are whether Respondentsare in violation of Section 8(a)(5) and (1) of the Actthrough failing and refusing to bargain with the ChargingParty Union as exclusive bargaining representative of anappropriate collective-bargaining unit of employees and asrequired under a subsisting collective-bargaining agree-ment; and through failing and refusing to apply the provi-sions of that agreement, executed by Respondent P.A.Hayes, Inc.,and attempting to escape therefrom and uni-laterally establishing and maintaining different terms andconditions of employment through the device of formingand shifting operations to RespondentP.H.MechanicalCorp.Upon the entire record and my observation of the testi-monial demeanor of the witnesses, I make the following:1The proceeding is based on a complaint issued by the Board's RegionalDirector for Region I on September 25, as amended at the hearing, growingout of a charge,filed by the above Charging Party (Union) on May 29, asamended onSeptember 17, 1975.FINDINGS AND CONCLUSIONSI. JURISDICTION231At all material times Respondents P.A. Hayes, Inc.(Hayes Inc.) and P.H. Mechanical Corp. (Hayes Mechani-cal Corp.) have been and are Massachusetts corporations,with principal offices and sole places of business re-spectively at premises designated as 405 West First Street(Hayes Inc.) and 403 West First Street (Hayes MechanicalCorp.), Boston, Massachusetts, where and whence Respon-dents engaged in the installation, renovation, and servicingof heating, air-conditioning, refrigeration, and ventilationsystems. During the representative year immediately pre-ceding issuance of the complaint, in the course and con-duct of their said business operations, each Respondentperformed services valued in excess of $50,000 for userslocated in Massachusetts, including a user or users meetinga monetary inflow or jurisdictional standard of the Board.I find that at all material times Respondents respectivelyhave been and' are an employer or employers engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act. I further find that at all of those times Pipefit-ters Local 537, the Charging Party Union herein, has beenand is a labor organization within the meaning of Section2(5) of the Act.II.ALLEGED UNFAIR'LABOR PRACTICESA. Facts as Found 2Paul A. Hayes (Hayes herein) has headed up and operat-ed a Boston-based heating/air-conditioning/refngerating/ventilating system installation and servicing business formany years, under one name or another. From 1968 toMarch 1, 1973, this enterprise was known as, United Air-conditioning Corporation; on the latter date that name waschanged to P.A. Hayes, Inc. (Hayes Inc. herein). Since1970 the enterprise had been operating from a commercialbuilding known as 405 West First Street (Boston), its solepremises. From September 1, 1973, to August 31, 1974,Respondent Hayes, Inc., was a party to a collective agree-ment with the Charging Party (Union) here; effective Sep-tember 1, 1974, Respondent Hayes, Inc., bound itself to afurther collective agreement with the Union until August31, 1977. These agreements cover servicemaintenancework as well as installation work, and include union-secun-ty provisions mandating maintenance of union member-ship by unit employees.In August 1974, at a trade association outing in Canton,Massachusetts, a discussion took place between Hayes andUnion Business Manager Robert W. Baynes, in whichHayes informed Baynes that it was "easy . . . to beat theunion agreement. All you have to do is form another com-pany. Don't have the [same] two people showing on thepapers of the other company, and operate just the way youwant. This led to a little bit of a heated discussion... .and we got to yelling a little bit over what was right and2 Respondents called no witness. (Paul A Hayes was called as an adversewitness by General Counsel, and information was elicited from him, as wellas from other General Counselwitnesses,by Respondentson cross-exami-nation ) 232DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhat was wrong. And I told Mr. Hayes to be a dual shopcontractor it was a lot more than just forming two compa-nieswith different names running with the same people,the same tools and out of the same shop. And Mr. Hayesappeared to have better legal counsel than me, or hethought he did. And when he got a little heated one of"mybusinessagents stepped in and grabbed me and took mefor a walk down the other end of the room... .Following this lively exchange of views, in December1974 Hayes and his attorney Peter D. Gens_ asked Hayes,Inc., employee, William K. Pittman, whether he (Pittman)was interested in "go[ing]-into business" with a''"23,per-cent" share for himself, in a company to be known as "P.H.Mechanical Corporation" (Hayes Mechanical Corp.herein)since"they wanted to become a minority contrac-tor." Pittman, who is black, readily agreed, and was'subse-quently informed he had been made president of the "newcompany" and, without investment, the owner of 23 per-cent of its' stock, while nevertheless continuing to work asbefore as an employee of Hayes, Inc. Pittman was andremainsunaware of any investment by anybody in HayesMechanical Corp. Pittman, a thoroughly credible witness,further testified that, notwithstanding the foregoing, he justcontinued working in`his regular capacity as an employeeof Hayes, Inc., until May 1975, at which time he quit thatemployment and voluntarily relinquished his presidency ofand surrendered his shares of Hayes Mechanical Corp.without payment. Pittman insists that at no time was heever told he was no longer working for Hayes, Inc., al-though he had noticed that commencing in March 1975 hewas paid by check of Hayes Mechanical Corp. instead ofHayes, Inc.; Pittman also insists that in no way did thenature of his work change until he quit in May 1975, and,indeed, that at the time he quit he was working on a job forone of thesamecustomers whom he had serviced about ayear earlier. At no time did Pittman receive any income 3from or notice of meeting of Hayes Mechanical Corp.;when he received papers to sign relinquishing his "presi-dency" of and surrendering his "shares" in Hayes Mechan-ical Corp., it was from Eileen Coughlin, a longtime secre-tarial employee of Hayes, Inc. What triggered Pittman'sresignation, withdrawal, and quitting was that he learnedfrom UnionBusinessManager Baynes that ` Hayes haddropped him from the union pension `plan. Pittman-as Ihave indicated, a thoroughly credible witness-was insis-tent in his testimony that the nature of the business doneby Hayes Mechanical Corp. was no different from' thatdone by Hayes, Inc.'The record further establishes that prior to the describedAugust 1974 statement by Hayes to Union Business Man-ager Baynes as to how "easy [it is] to beat the union agree-ment; all you have` to do is form another company," inMay 1973 the corporation known as P.H. MechanicalCorp. (Hayes Mechanical Corp. herein) had been formed3Other than his same usual pay, since March 1975 as stated above Thisis conceded by Hayes.a Pittman indicated, however, that the one job handled by him apparentlyfor Hayes Mechanical Corp was '"smaller" than those he had handled forHayes, Inc , and that under Hayes Mechanical Corp he did some work (i e.,covering pipe with rubberized material) which he did not and could nothave done for Hayes, Inc, since it is considered as asbestos workers' worknot permitted to be done by union pipefitters.as a Massachusetts corporation, with officers and directorsconsisting of Peter D. Gens (attorney for Hayes, Hayes,Inc., and Hayes Mechanical Corp.), M. Frederick,Pritzker(listed on the letterhead of Gens' law firm as his partner orassociate), and Patricia A. Tuohy (Gens' secretary)-all of85 Devonshire Street, Boston, the address of the law firm.On January 11, 1974, there was filed with the Massachu-setts authorities a "certificate of change of directors or offi-cers" of Hayes, Inc. "located at 405 West First Street,South Boston," listing as its president and treasurer Paul A.Hayes (Hayes herein), as its clerk Jean Hayes (wife ofHayes), and as a third director, in addition to the foregoingtwo, Thomas Hayes of Medfield, Massachusetts (brotherof Hayes). On October 31; 1974, there was likewise filedwith the same,authorities a similar "certificate of change ofdirectors or officers" for Hayes Mechanical Corp. "locatedat c/o Peter D. Gens, Fifth Floor, 85 DevonshireStreet,Boston,Mass." (i.e., Gens' law office),listingas its presi-dent,' treasurer, and sole director Thomas J. Hayes of Can-ton,Massachusetts (Hayes' nephew), and as its clerk, PeterD. Gens. On December-20, 1974, there was filed a furtherchange substituting as president and adding as a directorof`Hayes Mechanical Corp., William' K. Pittman.Around April or May 1975, Hayes, Inc., began default-ing in payment of the fringe benefits (pension, etc.) pay-able under its collective agreement with the Union, andUnion Business Manager Baynes informed Pittman thathis name was no longer "show[ing] up on the reportingforms from the P.A. Hayes company. . . . And he [Pitt-man] seemedverysurprised to find that out. So, I [Baynes]told him I suspected that there was somethinga little foulgoing on. . . . what I told him [Pittman] in somany wordswas that I knew he was on the papers of the non-unioncompany [i.e.; Hayes Mechanical Corp.]. And I, told` him Ifelt he was being probably used by these people because hewas a minority. And I suggested to him that if he?wanted togo into business to come in and sign a legitimateagreementand we'll give him all the help we can. But we wish he'dremain a ,good union person. F also showed him the report-ing forms where he was' not being reported on for thatparticular month."-On May 8, 1975, Union Business Manager Baynes dis-patched certified letters 5 to Hayes, Inc., and Hayes Me-chanical Corp., pointing out that they were in default inconnection with fringe (pension, health/hospitalization,etc.)payment requirements of the subsisting collectiveagreement, and requesting that the default be cured. Postalservice receipts establish that these letters were receivedand signed for on behalf of both corporations on May 9,1975, by Eileen Coughlin.6 On May 8, Baynes wrote direct-ly to Respondents' attorney, Peter D. Gens,on the samesubject and also asking that Hayes Mechanical Corp. signthe collective agreement. Replying on,May 19, Gens statedthat "I know of no obligation on the part of P.H. Mechani-cal Corp. to execute any contract with Local Union 537";that Hayes Mechanical Corp.Wasin a business "in whichtypically there are few union contractors, if any"; that "ba-sThe letter is apparently misdated April 7 instead of May 7,since postalservice receipts show it was mailed May 8.6 It will be recalled that Eileen Coughlin was the longstandingsecretarialemployee of Hayes,Inc., and shecontinues in that capacityfor Hayes Me-chanical Corp P.A. HAYES, INC.sically"Hayes Mechanical Corp. did "small" jobs; that"much attention has been devoted" by Hayes MechanicalCorp. to "its development as a minority business enter-prise,' an undertaking which as a very practical mattercould not be enhanced by the dearth of minority membersin your local"; and, finally, that while he would be"pleased to discuss this with you further," it appeared that"so long as" the "scope" of the business remained un-changed "there can be no meaningful discussion of con-tractual alliances with any union."At no time has the described default in payments dueunder the collective agreement been cured.On September 3, 1975, Hayes, Inc., executed a formal"assignmentfor the benefit of creditors" to Henry Ges-mer (a partner or associate of Peter D. Gens as listed onthe law firm's letterhead) and Joseph Braunstein (anotherattorney). It is noted that the assignment is signed only byHayes and Gesmer, and not by Braunstein, and that, not-withstanding its recital, it is not signed by any "assentingcreditors."When UnionBusinessManager Baynes visited thepremisesof Hayes, Inc., on May 6,1975, immediately priorto dispatching the aforedescribed certified letters, in orderto ascertain what was going on, he observed the usual busi-ness sign (P.A. Hayes, Inc.) on the premises of Hayes, Inc.,at 405 West First Street, as well as a "For Lease" sign onthe adjoining premises at 403 West First Street; and hetook photographs of these, which have been placed intoevidence here (G.C. Exhs. 15a and 15b). At the time (May6, 1975, the 405 building was occupied, with people work-ing inside, whereas the403building appeared to be unoc-cupied and vacant. According to the testimony of Hayes,buildings 403 West First Street (a one-story brick and base-ment structure) and 405 West First Street (a 2- or 3-storystructure) are interconnected ("even though they were dif-ferent buildings you could go through") with at least oneinner passageway, and the 1970 10-year lease of Hayes,Inc., included space in the also-connected premises knownas 6 Dorchester Street (a large garage).When Baynes attempted in September and October 1975to persuade Hayes to operate under the collective agree-ment, Hayes "denied he knows anything at all" aboutHayes Mechanical Corp., and merely referred Baynes toGens.According to Hayes-testifying only as a General Coun-sel witness-he was the president and principal of Hayes,Inc,, and he has also been and is the "general manager" incharge of all operations of Hayes Mechanical Corp., whosepresident is his 25-year-old 8 nephew Stephen M. Hayes ofMedfield,Massachusetts, a rank-and-file employee ofHayes Mechanical Corp .9 Hayes claims that Hayes, Inc.,ceased business operations on July 5, 1975, after having"vacated" premises 405 West First Street and 6 DorchesterStreet around May 11975 when Hayes `just got up and leftrHayes testified at the hearing that he didnotwish to do this for Hayes,Inc., because"I didn't want to be a minority contractor,Iwanted to be PaulHayes." Respondent placed into evidence a January 16, 1975, bid by HayesMechanicalCorp.for refrigeration maintenance in a school cafeteria orcafeterias of the Town, of'Brookline (Resp. Exh. 3). Hayes conceded thatthiswork could have been bid and gone by Hayes, Inc., but at a higherlabor rate-close to $20 per hour instead of the $15-per-hour unit cost onthe bid of Hayes Mechanical Corp, Hayes testified that after Pittman leftHayes Mechanical"ceased" being a minority enterprise233.... I was the only one left.... I just didn't, you know,go to 405 any more. [I started going to] 403." According toHayes, the Hayes, Inc., businesssigncontinues to be dis-played on the Dorchester Street adjoining building evennow, and the Hayes Mechanical Corp. sign is on the 403West First building.Hayes concedes that at no time have his wife Jean, hisbrother Thomas, or his nephew Thomas Jr. taken any rolein the operation of Hayes, Inc., or of Hayes MechanicalCorp. Although Hayes professedly now considers Gens tobe his "boss" in Hayes Mechanical Corp., it is Hayes whois in full charge of all of its business operations and whosigns all checks including those for his own pay. Hayeswent off the payroll of Hayes, Inc., on July 6 and went onthe payroll of Hayes Mechanical Corp. on July 13, 1975, atthe same pay of $600 per week.10Hayes claims that from October 1974 to July 7, 1975, hefunctioned as an unpaid "adviser" and "construction con-sultant" to Hayes Mechanical Corp., includingassistingthe accountant to establish a new set of books and hiringnew employees for it. According to Hayes, during the peri-od of October 1974 to July 5, 1975, Hayes, Inc., and HayesMechanical Corp. were both in business-with Hayes Me-chanical Corp. occupying403West First Street commenc-ing in October, without a lease 11 -and in competitionwith each other, or at any rate each capable of doing thebusinessdone by the other; and that he (Hayes)was run-ningbothcompanies and deciding which one should get ordo a particular job-thus, seemingly a truly "double-breasted" operation.12 Further according to Hayes, all rec-8G.C. Exh. 16.9 Hayes professes not to know to whom Hayes Mechanical Corp. stockwas issued, although he asserts it is currently all held by Gens, who, whileallegedly receiving no "income" from that corporation, at the'end of 1975received$5,000 as a "bonus" or for "services rendered."The foregoing af-fords a flavor of Hayes' testimony.]()Also according to Hayes, his secretary Eileen Coughlin left the payrollof Hayes, Inc., during the week ending March 30, 1975, and went on thepayroll of Hayes Mechanical Corp. during the following week at a $5-a-week increase, with access to the books and records of both corporationsfor all purposes.iiHayes explained that Gens drew up or arranged for a lease for HayesMechanical Corp' in January 1975 with the new owners of that building.According to Hayes, in 1970 he personally owned the entire group of fourinterconnected buildings "all abutted together" and gave a 10-year lease toHayes Inc on all or part of the premises, in 1973, or 1974, title to thepremises was transferred by Hayes to a partnership consisting of himself(Hayes) and Gens; and the building or buildings were "sold" around De-cember 1974 or January 1975, with the new owner presumably taking titlesubject to the existing lease of Hayes, Inc However,according to Hayes, anew lease was drawn,up or arranged by Gens for Hayes Mechanical Corpin January 1975 with the "new owners."12Hayes also testified that, when Pittman left the employ of Hayes Me-chanical Corp (Harvard jobsite project), his work was completed by em-ployees of Hayes, Inc. and paid for by Hayes, Inc, without chargeback toHayes Mechanical Corp.; the same was true for services rendered to HayesMechanical Corp. by Hayes himself as well as by Eileen Coughlin as em-ployees of Hayes, Inc Conversely, Hayes, Coughlin, and on one occasionStephen Hayes as employees of Hayes Mechanical Corp., according toHayes, performed services for or required to be performed by Hayes, Inc,without chargeback to Hayes Inc. In both of these cai'egones, it was Hayeswho decided these matters. Moreover-still according to Hayes-HayesMechanical Corp has also sent its employees to do work which' Hayes, Inc,was obligated to do under its (Hayes,Inc.) contract's or guarantees, withsome such work paid for and some not paid for; these jobs were invariablybilled by Hayes Mechanical Corp. to Hayes, Inc., and Hayes,' Inc., turnedover to Hayes Mechanical Corp. the moneys receivedi by Hayes, Inc., fromthe customers.Furthermore, according to Hayes, Hayes Mechanical Corp.Continued 234DECISIONS OF NATIONAL LABOR RELATIONS BOARDords of Hayes, Inc. (occupying a good-sized room), togeth-er with its Secretary Eileen Coughlin, were shifted from405 West First Streetpremisesto the connected 403 WestFirst Streetpremiseswhen Hayes Inc. "ceased" and HayesMechanical Corp. "commenced" business; neither corpo-ration has paid anything to the other for the acquisition,use,moving,or storage of those records. According toHayes, the-office equipment and "miscellaneous tools" andequipment of Hayes, Inc., were acquired by Hayes Me-chanical Corp.After the "move" from405to403West First Street, ac-cording to Hayes, Hayes Mechanical Corp. obtained itscustomers and businessthrough Hayes, who merely con-tinued to go or "went to customers" of Hayes Inc. andjust"took over some of them." 13 According to Hayes, no con-sideration passed for the acquisition of goodwill. Hayesadded that the customers were "dissatisfied with the unionemployees" and that as a nonunion enterprise Hayes Me-chanical Corp. is able economically to bid lower thanHayes,Inc. (as aunionized company) would or could have.Hayes, Inc., merely executedan "assignmentfor the bene-fitof creditors," as aforedescribed, and its accounts havebeen taken over by Hayes Mechanical Corp., followingwhich the collective agreement has been regarded as adead letter. At notimehas Hayes, Inc., been adjudicatedor filed a petition in bankruptcy.Of the 11 employees of Hayes Mechanical Corp. fromthe inception of that corporation(including hires throughDecember 31, 1975)five had been employees of Hayes,Inc.; of these five, one (Scolamiero) had been a truckdriverwith Hayes, Inc., and not covered by the collective agree-ment,but since working for Hayes Mechanical Corp. hedoesregular contract work, at a $20-a-week increase, butas a nonunionworker; another (Stephen Hayes, Hayes'young nephew and "president" of Hayes MechanicalCorp.) has been paid at only the apprentice pay scale, asdistinguished from the higher "service mechanic" pay setforth in the collective-agreement for the work he is doing;and Hayeshimself alsoworks with the others to the extenthe desires to do so, in contrast to the prohibition on suchwork under union conditions. According to Hayes, the re-maining threeto five employees of unionized Hayes, Inc.,did not transfer to nonunionized Hayes Mechanical Corp.but "saw the handwriting on the wall" and left "voluntari-ly," and-in contrast to the employees of Hayes Inc.-none of the employees of Hayes Mechanical Corp. (exceptPittman, until he quit) was or is a member of the Union. Itisconceded that the employees of Hayes MechanicalCorp., not being subject to anyunion rules, requirements,or restrictions, have been doing work which the unionmembers of the bargainingunit inHayes, Inc., were pre-cluded from doing (i.e., sheetmetal and other work).It isHayes' contention that Hayes Inc. "went out ofbusiness" at least in part because it could not meet itsperformed services for Holy Cross College during the existence of a HolyCross College contract with Hayes, Inc13Hayes evaluates himself as a "substantial asset" to any enterprise in theheating/air-conditionmg/refrigeration/ventilation line, because of his per-sonal contacts-with customers such as Boston Symphony and Harvard Uni-versity.As Hayes bluntly puts it, "all they know is Paul Hayes " He addsthat the Hayes Mechanical Corp rates (as a nonunion enterprise) are sub-stantially lower than those of Hayes, Inc (as a unionized enterprise).bonding obligations to or satisfy the requirements of itscorporate surety company, assertedly- because it was nolonger able to operate "profitably" or to the degree of itsprofit expectation as a unionized enterprise, in view of thefinancial requirements of the collective agreement. Al-though, according to Hayes, Hayes Mechanical Corp. hasnot undertaken any "bonded" jobs, Hayes concedes that(1) bonds were not required on all jobs done by Hayes,Inc.;14 (2) the unbonded work which had been done byHayes, Inc., is now being done by Hayes MechanicalCorp.; (3) if it had so desired, Hayes, Inc., could have re-stricted its operations to work not requiring bonds; and (4)Hayes Mechanical Corp. is at least to an extent doing thesame kind of work as, for at least some of the customers of,Hayes, Inc.-According to Hayes, approximately 80 percent of theaccounts of Hayes Mechanical Corp. consist of the formercustomers of Hayes, Inc. The accounts of Hayes, Inc.(shown as "HI" in the listing which follows) which HayesMechanical Corp.15 (shown as "HMC" in the followinglisting)- "took over" or to which it succeeded, concededly"throughme"-i.e.,Hayes alone-were substantial innumber and included the following, according to Hayes:NameYearAmt. (approx.)Cambridge City Hospital1974 HI$ 14,0001975 HMC25,000Chestnut Hill Mall _1974 HI(subcontract)(Brookline)1975 HMC8,000Harvard University1974 HI48,0001975 HMC35,000Holy Cross College1974 HI18,0001975 HMC16,000New England Telephone Co. 1974 HI50,0001975 HMC3,000Shawmut Bank1973-74 HI110,0001975 HMC30,000Symphony Hall1974 HI6,0001975 HMC8,000-10,000Town of Brookline, Mass.1974 HI3,0001975 HMC10,000U & U ("You and You") Store(Chestnut Hill Mall)1974 HI3101975 HMC310-400United Christian1974 HI8,000Evangelical Assn.1975 HMC 11,000Figure 1shows the comparative business done by HayesMechanical Corp. and Hayes Inc. during 1974 and 1975 invarious work categories.14Thus, Hayes, Inc, did unbonded as well as bonded work for HarvardUniversity, one of its regular customers which Hayes Mechanical Corp"took over" or to which it succeeded. Hayes testified that in 1974 the "un-bonded" work of Hayes, Inc, amounted to $134,000, with $40,000-50,000for one customer (Richard Clark) alone15Hayes Mechanical Corp "took over" or-succeeded to the maintenancework previously done by Hayes, Inc, as subcontractor for General Contrac-tor Barkan (Barkin, Barken) Construction Company at Chestnut Hill Mall P.A. HAYES, INC.235Fig. 1. Comparative Business: Hayes Mechanical Corp. vs. Hayes Inc. (in Dollars)(HI:Hayes Inc.; HMC: Hayes Mechanical Corp., Tot : Total HI + HMC)SubcontractorInstallations:BondedSubcontractor ?Installations, UnbondedService & MaintenanceWindow UnitsInstallations(Other Than Window)Time PeriodHIHMCTot.HIHMCTot.HIHMCTot.HIHMCTot.HIEMCTot.1974 Jan96,307096,30716,430016,430157901579600060017 499012,199Feb.103,1360103,13620,901020,901639206392413041310 09610,096Mar.74,405074,40511,327011,327684106841000231002310Apr.101,7250101,72532,910032,910504005040106801068252102521May87,691087,691850008500898608986222702227000Jun.196,5530196,5534121041216825068254398043982120212Jul.239,4760239,47674480744840590405929170291711,032,011,032Aug.85,794085,79435303533427034271680`01680000Sep.163,4280163,42815,870015,87018900189028630286324 562024,562Oct.90,362090,36212,786012,7862493 )845621316006000131154131672Nov.27,479027,479000,26433030Dec.42,648042,64813,9120-13,912053465346037537517,058309620 1541975 Jan.31,400031,40080000800007457745706156150178911,789Feb.58,155058,15512,000012,000180830084800245245000Mar23,705023,7056017060170363036300000114411,144Apr.9000090004000040000951495140000644716,447May30000300015,000015,000082518251018971897078007800Jun.00000006551655180024963296023282328Jul.000100001000027280272800201620160130255,30 255Aug.0000000994799470442442101747817,478Sep.000000013656136560000019930 199Oct.000025,50025,5000797779770000089110 891Nov.000023,75023,750031423,142110000000010 000Dec.00003Y0-99110?9999Figure 2shows the comparative annual totals 16 of theseder these circumstances, it is apparent that for practicalbusiness figures for 1974 and 1975 for the work categories,purposes at least a substantial segment of the business ofother than "`bonded" subcontract installation," shown onHayes, Inc., has merely been diverted, shunted, or shiftedFigure 1.toHayes Mechanical Corp. as itsalter ego;and that inFig. 2 - Comparative 1975 vs. 1974BusinessTotals by Work Categories(inDollars)19741975(Jan.-Nov.only)Subcontractor144,558100,713Installations,UnbondedService and61,598105,885MaintenanceWindow Units17,1418,511Owners' Instal-84,758148,331lations (Otherthan Window)Total308,055363,260It is apparent from Figures 1 and 2, which are derivedfrom Respondent's own books and records (Resp. Exh. 4)that-aside from "bonded" subcontract installation work,which has not yet been undertaken by Hayes MechanicalCorp. for reasons of its own-the decline in the business ofHayes, Inc., was paralleled by a commensurate rise in thebusiness of Hayes Mechanical Corp. And, as has alreadybeen indicated, Hayes himself acknowledges that the lattercorporation, through him, just "took over" the business ofthe former, so that what he estimates as 80 percent of theaccounts of the former were passed over to the latter Un-16For only January-November 1975-17 "Bonded" subcontract installation, concededly not undertaken to dateby Hayes Mechanical Corp, is commented upon in sec 1I1,B,infraessence what was here transacted by Hayes, Inc., in con-cert with Hayes Mechanical Corp., in an attempt to freeHayes, Inc., from its obligations under its collective agree-ment with the Union, was that, while Hayes Inc. was undercollective agreement with the Union, and without bargain-ing with the Union, a new corporation (i.e, Hayes Me-chanical Corp.) was activated and took over the clienteleand continued to handle the business which Hayes, Inc.,had been doing or would have done under the collectiveagreement, but assertedly free from the obligations of thatagreement. I so find.B. Discussion and RationaleWhile it is of course true that an employer may go out ofbusiness rather than enter into a contract witha union,18nevertheless, once a collective agreement has been enteredinto the employer may not "escape" from it through theexpedient of executing an "assignment for the benefit ofcreditors" 19 or "going out of business" only to resume it inanother form 20 A contractual obligation may not be uni-laterally erased merely because performance has becomeunprofitable or burdensome, or because it was improvi-dently entered intoSince only an "assignment for the benefit of cred-itors"-unilaterally accomplished by Respondent Hayes18TextileWorkers Union of America v Darlington Manufacturing Co etal, 380 U S 263 (1965)19Nestor Brothers, Inc,222 NLRB 466 (1976)20 E Bressette as Secretary-Treasurer No 22727, AFL-CIO v.Internation-al Talc Company, Inc,527 F 2d 211, 215 (C A 2, 1975),Elite Chief, Inc,220NLRB 1112 (1975),Plumbers Local Union No 519 ofMiami,Florida vServicePlumbing Co, Inc,401 F Supp 1008 (D C Fla, 1975),Stone &Continued 236DECISIONSOF NATIONALLABOR RELATIONS BOARDInc. itself through the mere stroke of Hayes' pen-is in-volved here, it is unnecessary to consider what if any theeffect of a bankruptcy proceeding might have been. Suchan "assignment for the benefit of creditors" neither erasesnor stays the statutory bargaining obligation of the assig-nor. Furthermore, the remedial order in an unfair laborpractices proceeding extends to the Respondent's assign-ees.Respondents contend that, as shown by some of theirfigures, the nature of the business of Hayes MechanicalCorp. differs from that of Hayes Inc. in that the operationsof Hayes Mechanical Corp. have been smaller in scale andthat it has not (as yet) undertaken any work requiring sure-ty company "bonding." " Even were it to be assumed thatthis is true-in the face of the conceded facts that 80 per-cent of their chief customers remain the same-such mat-ters arein any event subject to change at will and there isno reasonto assume that profitable business would beturned away. The fact of the matter is that Hayes Mechani-cal Corp. is essentially the same enterprise as Hayes, Inc.,even assuming that its direction may have been turned ormodified, or that its scope or extent may be somewhatmore limited; and that, if it chose to do so, Hayes Mechan-ical Corp. could at any time extend its operations to corres-pond precisely to those of Hayes, Inc., just as Hayes, Inc.,could at any time have limited or otherwise changed itsoperations to correspond to those being carried on byHayes Mechanical Corp. The collective agreement coversservice and maintenance work as well as installation work.There are all sorts of reasons why Respondents or either ofthem might desire, as a matter of business expediency, todiscontinue "bonded" work as unprofitable or otherwiseundesirable; the cessation of that kind of work as a deliber-ate business decision, as here, does not constitute a legalbasis for unilateral', nullification of a collective agreement,covering work whether "bonded" or unbonded. Indeed,Hayes' testimony at the hearing here that the reason HayesMechanical Corp. has not undertaken "bonded" work isthat it requires a "personal" indemnity agreement whichneither Hayes nor Gens is willing to provide, constitutes anexplanation that would have been applicable as well forHayes, Inc., so that the decision to discontinue "bonded"work would appear to be immaterial to the basic issueshere presented.Respondents also urge that certain changes in their per-sonnel further establish that the business of Hayes Me-chanical Corp. is essentially different from that of Hayes,Inc. In the,overview of the case, however, those personnelThomas,221 NLRB 573 (1975),Miami Industrial Trucks, Inc and Bobcat ofDayton, Inc,221 NLRB 1223 (1975),Wiley Bros Transit Mix, Inc Sham-rock Sand and Rock Inc and Shamrock Trucking,Inc, 211 NLRB 382(1974);B & J Plumbing, Inc. and HaganBrothers,Inc,176 NLRB 293(1969), JHoward Jenks, d/b/a Glendora Plumbing,165 NLRB 101 (1967),Garwin Corporation,153 NLRB 664 (1965), enfd.as modified374 F.2d 295(C A D C, 1967), cert denied 387 U S 942 (1967), SupplementalDecision169 NLRB 1030 (1968), enfd 70 LRRM 2465, 59 LC ¶13,342 (C A.D C,1969), cert denied 395 U S. 980 (1969)Gerace Construction, Inc. and HelgerConstructionCompany, Inc.,193NLRB 645 (1971),and Frank N SmithAssociates, Inc and Keuka Construction Corporation;194 NLRB 212 (1971),relied on by Respondents, are readily distinguishable; unlike here, thosecases involved clearly separated businesses, and not commonly controlledand operated businesses with one phased out while the other "took over "changes are consistent with the contention of GeneralCounsel and the Charging Party that, in shifting operationsfrom Hayes, Inc., to Hayes Mechanical Corp., Hayessought basically-as he openly indicated and foretold-toshift to a nonunion operation and thereby to rid himself ofthe obligations of the collective agreement; to carry thisout, it was obviously essential to sign up a nonunion crewfor Hayes Mechanical Corp. in place of the union crew ofHayes, Inc.Under the circumstances shown and found, consideringin realistictermsthe essential continuity of the location ofthe business as an uninterruptedly ongoing enterprise, itsprincipals and management, its custom and clientele com-prising its most valuable asset, anditsmannerof opera-tions_and business viewed as a totality, d find, within theframe of reference of the record as a whole, Hayes Me-chanical Corp. to be thealter egoof Hayes, Inc., to theextent at any rate- of being bound by the collective agree-ment entered into with the Union by Hayes, Inc., and itsrecognitional, bargaining, and other- obligations.It is accordingly determined that by their described ac-tions Respondents have jointly and severally failed to ful-fill their statutory obligation of bargaining collectively withthe Union as the duly designated and recognizedexclusivebargaining representative of the appropriate bargainingunit here; have unilaterally applied terms and conditionsof employment (wage rates, work, job classifications, unionmembership, pensions, etc.) other than those set forth inand required by the subsisting collective agreement withthe Union, and have sought to nullify thatagreement; andhave interfered with, restrained, and coerced employees inthe exercise of rights guaranteed under Section 7 of theAct, all in violation of Section 8(a)(5) and (1) of the Act.Upon the foregoing findings and the entire record, Istate the following:CONCLUSIONS OF LAW1.Jurisdiction is properly asserted in this proceeding.2.Under the circumstances described and found in sec-tion III,supra,Hayes Mechanical Corp. was and is thealter ego,as well as technical successor, of Hayes,Inc., andwas and is bound by the provisions, terms, and conditionsof the collective agreement effective September 1, 1974-August 31, 1977, between Hayes, Inc. and the Union, andhas been and is obligated to comply therewith and to rec-ognize, bargain, and otherwise deal as appropriate with theUnion as the duly authorized exclusive bargaining repre-sentative of the appropriate employee unit herein,viz:All journeymen, apprentices,and metal tradesmenemployed by Respondents or either of them (includingall employees of P.H. Mechanical Corp. performingwork of the foregoing categories of employees as setforth and defined by collectiveagreementbetween P.A. Hayes, Inc. and Pipefitters Local 537, and regard-less of the job titles of said employees of P.H. Me-chanical Corp.) at or from the premises of Respon-dents or either of them on West First Street,Boston,Massachusetts, but excluding all other-employees, of-fice clerical employees, guards and supervisors as de-fined in Section 2(11) of the Act. P.A. HAYES, INC.2373.By failing and refusing, under the circumstances de-scribed and found in section III,supra,to continue to ac-cord recognition to and bargain with the Union, and toapply the provisions, terms, and conditions of said collec-tive agreement, and by unilaterally changing and attempt-ing to nullify the same, Respondents have jointly and sev-erally violated and are continuing to violate Section 8(a)(5)and (1) of the Act.4.The unfair labor practices comprising said violationshave affected, are affecting, and unless permanently re-strained and enjoined will continue to affect, commercewithin the meaning of Section 2(6) and (7) of the Act.All -journeymen, apprentices, and metal tradesmenemployed by Respondents or either of them (includingall employees of P.H. Mechanical Corp. performingwork of the foregoing categories of employees as setforth and defined by collective agreement between P.A. Hayes, Inc. and Pipefitters Local 537, and regard-less of the job titles of said employees of P.H. Me-chanical Corp.) at or from the premises of Respon-dents or either of them on West First Street,Boston,Massachusetts, but excluding all other employees, of-fice clerical employees, guards and supervisors as de-fined in Section 2(11) of the Act.REMEDYRespondents, having been found to be in violation ofSection 8(a)(5) and (1) of the Act,21 should be required tocease and desist therefrom and to take certain affirmativeactions in effectuation of the policies of the Act. Thoseaffirmative actions should consist of acknowledging con-tinued recognition of the Union, applying the provisions ofthe collective agreement, and making whole employees asappropriate for the failure to do so, together with interestcomputed as explicated by the Board inF.W.WoolworthCompany,90 NLRB 289, (1950) andIsis Plumbing & Heat-ing Co.,138 NLRB 716 (1962), making available necessaryrecords for computation purposes; and posting the usualinformational notice. 22Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following:ORDER23Respondents P.A. Hayes, Inc., and P.H. MechanicalCorp.,Boston,Massachusetts, jointly and severally, andtheir officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Failing to continue to recognize and bargain in goodfaith with Pipefitters Local 537, a/w United Association ofJourneymen and Apprentices of the Plumbing and Pipefit-ting and Refrigeration Industry of the United States andCanada, AFL-CIO, as the duly designated exclusive bar-gaining representative of the following appropriate collec-tive-bargaining unit:21No violation of Sec 8(a)(3) is alleged or was litigated here.22 I reject Respondents' plea that, if they be found in violation here, theremedy be restricted to a bargaining order This contention overlooks thefact that there already is in effect here a signed and binding collectiveagreement. Cf.M S.P. Industries,222 NLRB 220 (1976) Under the circum-stances, it is appropriate that Respondents merely be required to acknowl-edge or confirm the recognized status of the Union and that collectiveagreement, and the Order shall in effect so provide. There is, of course,nothing to prevent the parties from negotiating a mutually acceptable modi-fication of that agreementMerely to require Respondents to bargain for acontract at this juncture would permit them to accomplish through unfairlabor practices their object of depriving unit employees of the "fruits of[their union] contract."Local 1912, International Association of Machinists vUnited States Potash Company,Divisionof United States Borax and ChemicalCorporation,270 F.2d 496, 498 (C A. 10, 1959), cert denied 363 U.S. 845(1960), cited with approval inLocal 627, International Union of OperatingEngineers, AFL-CIO [Peter Kiewit Sons' Company,) v N L.R B.,518 F.2d(b)Failing, in violation of the Act, to continue to ob-serve, adhere to, and apply the provisions, terms, and con-ditions of the subsisting collective agreement with saidUmon effective September 1, 1974-August 31, 1977, ex-cept to the extent said agreement may be duly modified byvalid agreement with said Union.(c)Unilaterally and without bargaining in good faithwith said Union, withdrawing from, annulling, nullifying,abrogating, or changing said collective agreement or anyprovision, term, or condition thereof, or attempting so todo, in violation of the Act.(d)Through formation or utilization of a juridical enti-ty, or through shifting unit work to such other entity, orotherwise, in violation of the Act, unilaterally evading orattempting to evade or escape from the obligations of saidcollective agreement while it is in force and effect.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of theirright of self-organization; to form, join, orassistany labororganization; to bargain collectively through representa-tives of their own choosing; to engage in concerted activi-ties for the purposes of collective bargaining or other mutu-al aid or protection; or to refrain from any and all suchactivities, except to the extent that such right may be af-fected by an agreement lawfully requiring membership in alabor organization as a condition of employment, as au-thorized in Section 8(a)(3) of the Act as modified by theLabor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative actions necessary toeffectuate the policies of the Act:(a)Notify said Union, in writing, within 10 days fromthe date of this Order, that the recognition of said Union asexclusive bargaining representative of the aforesaid collec-tive-bargaining unit is acknowledged and confirmed for all1040, 1049 (C.A.D.C, 1975). The Order does not impose contract termsupon an employer who never agreed to them, but merely requires Respon-dents to reinstate and honor the contract agreed to and from which theysought unlawfullyto escapeN L.R.B. v. Strong, d/b/a Strong Roofing andInsulating Co,393 U.S. 357, 359-362 (1969);NL R.Bv.GeneHyde, d/b/aHyde's Supermarket339 F 2d 568, 572 (C A. 9; 1964). The Orderalso re-stores theterms and conditions of employment which Respondentsunilater-ally altered and thereby establishes a predicate for future good-faith negoti-ationsFibreboard Paper Products Corp v. N.L.R B.,379 U S. 203, 216(1964).zr In the eventno exceptions are filed as provided by Sec. 102.46 of theRules andRegulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDpurposes under the collective agreement effective Septem-ber 1, 1974-August 31, 1977.(b)Upon request, bargain in good faith with said Unionas such exclusive collective-bargaining representative, ret-roactively as of the date when Respondents or either ofthem ceased, failed, or refused to recognize or continue torecognize said Union; and, if requested, embody in asignedagreement or agreements any understandingreached.(c)Applying the provisions, terms, and conditions ofsaid collective agreement retroactively to the time of itsinception (except to the extent it may be duly modified byvalid written agreement with the Union), make whole eachof the past or present members of the aforesaid bargainingunit to the extent of any wages or other moneys, pension,or fringe or other benefits due, whether payable to employ-ees orinto the union pension or other fund, together with 6percent interest computed in the manner referred to in thesection of this Decision entitled "The Remedy."(d) Preserve and, upon request, make available to theBoard or its agents,'for examination and copying, all pay-roll records, job records, social security payment records,timecards, personnel records and reports, and all other rec-ords, documents, and entries necessary to determine anysums,payments, or benefits due under and the extent ofcompliance with the terms of this Order.(e)Post at their premises on West First Street, Boston,Massachusetts, copies of the attached notice marked "Ap-pendix." za Copies of said notice, on forms provided by theBoard's Regional Director for Region 1, after being signedby Respondents' authorized representatives, shall be post-ed by Respondents immediately upon receipt thereof, andmaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that said notices are not altered, de-faced, or covered by any other material.(f)Notify the Regional Director for Region 1, in writ-ing, within 20 days from the date of this Order, what stepsRespondents have taken to comply herewith.24 In the event this Order is enforced by a Judgment of a United StatesCourt of Appeals,the words in the notice"Posted by Order of the NationalLaborRelations Board" shall read"Posted Pursuant to a Judgment of theUnited StatesCourt of AppealsEnforcing an Order of the National LaborRelations Board "